Ogden, J.
The indictment in this case is insufficient, because it does not charge an assault, as defined by the statute. The charge of the court is erroneous, in that it instructed the jury that they would be authorized, under the evidence, to acquit the defendant of an aggravated assault, if they did not believe him guilty of that offense, and find him guilty of a simple assault. If defendant was guilty of any assault under the evidence, it could l e none other than an aggravated assault, and not a simple assault. The evidence was wholly insufficient to support any verdict of guilty, as no offense was proven, and no venue was proven.
The judgment is reversed and the case dismissed.
Reversed and dismissed.